Citation Nr: 1209108	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  He has unverified periods of Reserve service from October 1980 to December 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these matters in February 2010 for further development.  Thereafter, the RO continued the denial of each claim (as reflected in the July 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
 
The Board observes that the Veteran moved to Tennessee during the pendency of the appeal.  In this regard, the Appeals Management Center (AMC) mailed a letter dated in February 2010 to the Veteran concerning the remanded issues on appeal, including a request to provide information on the medical facilities that have provided treatment for the disabilities at issue.  The letter was returned to the AMC as undeliverable.  Thereafter, there is a notation in the file that VA Compensation and Pension at Poplar Bluff, Missouri spoke with the Veteran and noted that he moved to Memphis, Tennessee.  The AMC resent the letter to the Veteran at a Memphis, Tennessee address.  The record shows that some of the AMC's correspondence went the Veteran's original address in Missouri, which was returned as undeliverable and some went to the address in Tennessee.  Specifically, the AMC sent a letter to the Veteran's old address in Missouri informing the Veteran that VA contacted the Portageville, Missouri Police Department for police records of the 1978 motorcycle accident in which he alleges his ankle was injured in service.  The AMC also sent the supplemental statement of the case to the Veteran's old address in Missouri.  The Court has held that where a mailing is returned as undeliverable and the claimant's claims file discloses other possible and plausible addresses, VA must attempt to locate the veteran at the alternative known addresses.  Hyson v. Brown, 5 Vet. App. at 262, 265 (1993).  The claims file shows that the Veteran's current address is in Cordova, Tennessee.  Thus, a remand is necessary to send the Veteran the letter regarding the police records, and the supplemental statement of the case, to the most recent address in the claims file.  

With respect to the Board's request to provide the Veteran with a VA examination, the record reveals that the Veteran refused to undergo an examination at the St, Louis, Missouri VA Medical Center and the examinations were cancelled.  As the Veteran is now living in Tennessee, the Veteran should be scheduled for a VA examination at the Memphis, Tennessee VA Medical Center (VAMC) or another VAMC within a reasonable distance from the Veteran's current location.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veterans service personnel records which document the exact dates of the Veteran's active duty for training (ACDUTRA), and inactive duty training (INACDUTRA).  Also, attempt to obtain the Veteran's Army Reserve personnel records.

If the search for any such records yields negative results, this fact should be noted in the claims folder, and the Veteran advised of such.  Any documents received by VA should be associated with the claims folder.

2.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities or employers in which he was treated for his right ankle, tinnitus, and/or hearing loss, and where he was tested for his hearing, to include his employment at V.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, to include VA record, not already associated with the claims file.

If a search for any identified records yields negative results, this fact should be noted in the claims folder, and the Veteran advised of such.  Any documents received by VA should be associated with the claims folder.

3.  Resend to the Veteran, at his most recent address listed in the claims file, the VA letter dated in June 2010 informing the Veteran that VA had contacted the Portageville, Missouri Police Department for police records of the 1978 motorcycle accident.  Additionally advise the Veteran that such records had not been obtained, and that he may attempt to obtain such records and send them to VA. 

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner for his right ankle service connection claim at the Memphis, Tennessee VAMC or another VAMC within a reasonable distance from the Veteran's current location.  Please notify the Veteran of the VA examination using the most recent address listed in the claims file.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any right ankle disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's military service, to include Reserve service from October 1980 to December 1997.  

The examiner should provide a complete rationale for all conclusions reached based on his or her clinical experience, medical expertise, established medical principles and the medical and lay evidence in the claims file.  

5.  Thereafter, schedule the Veteran for a VA audiological examination for his service connection claims for bilateral hearing loss and tinnitus at the Memphis, Tennessee VAMC or another VAMC within a reasonable distance from the Veteran's current location.  Please notify the Veteran of the VA examination using the most recent address listed in the claims file.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's bilateral hearing loss and/or tinnitus is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's military service, to include Reserve service from October 1980 to December 1997.  

The examiner should provide a complete rationale for all conclusions reached based on his or her clinical experience, medical expertise, established medical principles and the medical and lay evidence in the claims file.  

6.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (make sure that it is sent to the most recent address listed in the claims file) and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


